DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 10, it is unclear how the cavitation outlet is blocked by the cavitation ball and still forms a venturi channel to allow water flow.  Clarification and correction is required of the structural configuration for performing such function.
Claim 11 recites “a microbubble generator according to claim 1”, however claim 1 already recites a microbubble generator.  The claim should be changed to the microbubble generator to provide proper antecedent basis for the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, and 9-11 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2018/0087203 to HWANG.
Regarding claims 1, 5-7, and 9-11, HWANG (in Figs. 1-5 and associated text) discloses a microbubble generator (300), comprising:
an air dissolving tank (330/310), defining an air dissolving cavity (308) therein, and having an inlet (331) and an outlet (311+) configured to allow water to flow in and out, the inlet being located above the outlet (see, e.g., Fig. 1);
a baffle (320), provided in the air dissolving tank, at least partially located between the inlet and the outlet in a horizontal direction, and provided with a gap and/or a through hole (321/322); and
a cavitator (400), provided outside the air dissolving tank and connected with the outlet (at inlet port 411), or provided at the outlet (see, e.g., Fig. 1),
wherein the air dissolving tank is provided with two air dissolving semi-casings (330 and 310) fastened with each other, the inlet is provided in one of the air dissolving semi-casings (330) and the outlet is provided in another one of the air dissolving semi-casings (310),
wherein the two air dissolving semi-casings are in contact fit with each other at a joint by means of a step surface (see, e.g., Figs. 1-2),
wherein an outer surface of the air dissolving tank is provided with reinforcing ribs arranged horizontally and vertically in a staggered manner (see outer surface of 310 in Fig. 5 showing such ribs),
wherein the microbubble generator is configured for a flow velocity of outflow water is less than a flow velocity of inflow water when the air is dissolved (note cavitator portion 420 has a much narrower diameter than inlet 331 which provides a configuration for an outflow less than an inflow), 
a laundry treating device (200/250), provided with a microbubble generator (300) according to claim 1 at a water inlet of the laundry treating device (note connection of microbubble generator 300 to laundry treating device inlet 200 in Fig. 3),
wherein the cavitator comprises:
a cavitation casing, provided therein with a water cavity having a cavitation inlet (411) and a cavitation outlet (412; also note flow path at left part of flow path 421 in Fig. 4) for water to flow in and out, the cavitation inlet being connected with the outlet of the air dissolving tank (see Fig. 1); and
a cavitation ball (430), movably provided in the water cavity, wherein the water flowing in from the cavitation inlet is able to push the cavitation ball to block the cavitation outlet (at left portion of part 420 in Fig. 4, which effectively blocks outlet 412), and when the cavitation ball is blocked at the cavitation outlet, a Venturi channel is formed between the cavitation ball and an inner wall of the water cavity (as best understood in light of the indefinite rejection above, note flowpath between inner cavity wall and ball 430 effectively forming a venture-type flowpath; also note ball 430 functions as a check valve to prevent water flow from the outlet to inlet, but allows some flow from inlet to outlet).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG.
HWANG, supra, discloses the claimed invention including an inlet and side wall of an air dissolving cavity.  HWANG does not describe dimensions or distances between elements as recited in claim 2-3.  It would have been an obvious matter of design choice to modify the HWANG inlet and side wall configuratnoi of the air dissolving cavity within the claimed spacing range, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 regarding Obviousness and Changes in Shape.
Similarly regarding claim 4, HWANG discloses the air dissolving cavity with rounded edges rather than a square configuration.  It would have been an obvious matter of design choice to modify the HWANG air dissolving cavity to any desired geometrical shape such as square, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 regarding Obviousness and Changes in Shape.
Similarly regarding claim 8, HWANG discloses the air dissolving tank having a water inlet but HWANG does not detail the water inlet pipe or its configuration.  While HWANG discloses the water outlet pipe as being disposed horizontally, HWANG does not disclose a configuration for the water inlet pipe.  It would have been an obvious matter of design choice to modify the HWANG inlet into a horizontal inlet, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 regarding Obviousness and Changes in Shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner




/Joseph L. Perrin/Primary Examiner, Art Unit 1711